Exhibit 10.5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

PUMA BIOTECHNOLOGY, INC.

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 4,
2011, by and among Puma Biotechnology, Inc., a Delaware corporation (the
“Company”), each person listed on Exhibit A attached hereto (collectively, the
“Investors” and each individually, an “Investor”), and Innovative Acquisitions
Corp., a Delaware corporation (“IAC”), but only for purposes of assuming all of
the Company’s rights, duties and obligations hereunder pursuant to Section 8.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in Section 9(q) herein.

BACKGROUND

The Company has agreed to issue and sell to the Investors, and the Investors
have agreed to purchase from the Company: up to an aggregate of 14,666,733
shares of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”), and warrants (as originally issued by the Company and as the same shall
be assumed and/or substituted by IAC in connection with the Merger, the
“Warrants”) to purchase an indeterminate number of shares of the Common Stock,
upon the terms and conditions set forth in that certain Stock Purchase
Agreement, dated of even date herewith, by and among the Company and the
Investors (the “Purchase Agreement”).

AGREEMENT

1. Shelf Registration. So long as any Registrable Shares are outstanding, the
Company shall take the following actions:

(a) The Company shall, as soon as practicable but in any event by the Filing
Deadline, file with the Securities and Exchange Commission (the “Commission”),
and thereafter use its reasonable best efforts to cause to be declared effective
as soon as practicable but in any event no later than the Effectiveness
Deadline, an initial registration statement (the “Shelf Registration Statement”)
on an appropriate form under the Securities Act relating to the offer and sale
of the Registrable Shares by the Holders thereof from time to time in accordance
with the methods of distribution set forth in the Shelf Registration Statement
and Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”).
Such Shelf Registration Statement shall include the plan of distribution
attached hereto as Exhibit A, as may be modified in response to any comments
received from the Commission. Other than the offer and sale of shares of Common
Stock issued in the Subsequent Financing, without the prior written consent of
the Holders of a majority of the number of Registrable Shares, no Shelf
Registration Statement relating to the offer and sale of Registrable Shares
shall register any other transaction in any other securities of the Company.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Commission prevents the Company from
including any or all of the Registrable Shares on the initial Shelf Registration
Statement due to limitations on the use of Rule 415 of the Securities Act for
the resale of the Registrable Securities by the Holders (a “Rule 415
Limitation”), the initial Shelf Registration Statement shall register the resale
of a number of shares of Common Stock which is equal to the maximum number of
shares as is permitted by the Commission, and, subject to the provisions of this
Section 1(a), the Company shall continue to its use reasonable best efforts to
register all remaining Registrable Shares as set forth in this Section 1. In
such event, the number of shares of Common Stock to be registered for each
Holder in the initial Shelf Registration Statement shall be reduced pro rata
among all Holders, provided, however, that, prior to reducing the number of
shares of Common Stock to be registered for any Holder in such Shelf
Registration Statement, the Company shall first remove any shares of Common
Stock to be registered for any Person other than a Holder that was proposed to
be included in such Shelf Registration Statement. The Company shall continue to
use its reasonable best efforts to register all remaining Registrable Shares as
promptly as practicable in accordance with the applicable rules, regulations and
guidance of the Commission, but in no event will the Company file a subsequent
Shelf Registration Statement with respect to the registration of the resale of
Registrable Shares held by the Holders earlier than 180 calendar days following
the effective date of the initial Shelf Registration Statement. Notwithstanding
anything herein to the contrary, if the Commission, by written comment, limits
the Company’s ability to file, or prohibits or delays the filing of, a Shelf
Registration Statement with respect to any or all the Registrable Shares which
were not included in the initial Shelf Registration Statement (a “Subsequent
Shelf Limitation”), the Company’s compliance with such limitation, prohibition
or delay solely to the extent of such limitation, prohibition or delay shall not
be a breach or default by the Company under this Agreement and shall not be
deemed a failure by the Company to use “reasonable efforts,” “reasonable best
efforts” or “best efforts” as set forth above or elsewhere in this Agreement and
shall not require the payment of any liquidated damages by the Company under
this Agreement (including pursuant to Section 1(d)). Unless otherwise
specifically stated herein, the term “Shelf Registration Statement” shall refer
individually to the initial Shelf Registration Statement and to each subsequent
Shelf Registration Statement, if any.

(b) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the Registrable
Shares included therein, until the earlier of the date on which all Registrable
Shares cease to be Registrable Shares and the second anniversary of the date the
Shelf Registration Statement is declared effective (such period being called the
“Shelf Registration Period”). The Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes, or fails to take,
any action that would directly result in Holders of Registrable Shares covered
thereby not being able to offer and sell such Registrable Shares during such
period, unless such action is required by applicable law or except as provided
in Section 3(h).

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause (i) the Shelf Registration Statement (as of the effective
date of Shelf Registration Statement), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with the applicable requirements of the Securities Act and
the rules and regulations of the Commission and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related prospectus, preliminary prospectus or Free
Writing Prospectus and any amendment thereof or supplement thereto, as of its
date, (A) to comply in all material respects with the applicable requirements of
the Securities Act and the rules and regulations of the Commission and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, the Company shall have no such obligations or
liabilities with respect to any written information pertaining to any Holder and
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein.

(d) If (i) the initial Shelf Registration Statement is not filed by the Filing
Deadline or (ii) the Company suspends (other than as permitted pursuant to
Section 3(h)(iv) or as required to satisfy a request under Section 3(a)) or
terminates the Shelf Registration Statement prior to the second anniversary of
the effective date of Shelf Registration Statement, and such suspension or
termination, alone or when taken together with all other suspensions during the
preceding 12-month period, if any, exceeds 60 days (the “Permissible Deferral
Period”), then in each such case the Company will make pro rata payments to each
Holder that continues to hold Registrable Common Shares, as liquidated damages
and not as a penalty, in an amount equal to 1.0% of the aggregate purchase price
paid by such Holder to acquire the Registrable Common Shares then held by such
Holder for each 30-calendar day period (or pro rata portion thereof) following
(A) the Filing Deadline through and until the Company shall have filed the
initial Shelf Registration Statement with the Commission or (B) any Permissible
Deferral Period during which the Shelf Registration Statement is unavailable
(for the purposes of this paragraph, each such period shall be referred to as a
“Blackout Period” for the Shelf Registration Statement); provided, however, that
in no event shall the aggregate liquidated damages payable by the Company to any
Holder as a result of any suspension or termination described in clause (d)(ii)
exceed 10% of the aggregate purchase price paid by such Holder for all Common
Stock acquired by such Holder pursuant to the Purchase Agreement. The amounts
payable as liquidated damages pursuant to this paragraph shall be paid in lawful
money of the United States within three (3) Business Days of the last day of
each 30-calendar day period following the commencement of a Blackout Period
until the termination of such Blackout Period.

(e) The Company shall use its best efforts to qualify the Registrable Shares
included in the Shelf Registration Statement for listing on a national
securities exchange or comparable trading system within 12 months of the date
the Shelf Registration Statement is declared effective.

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2. Co-Sale Right. In the event that the Company proposes to register for resale
all or any portion of the shares of the Common Stock held by the Founder in a
firm commitment underwritten offering, the Company shall give prompt written
notice to the Holders of its intention to effect such an offering and shall
include in such offering a pro rata portion of any Holder’s Registrable Shares
(based on the relative ownership percentages of the Founder and such Investor)
for which the Company has received a written request from such Holder for
inclusion therein within fifteen (15) days after receipt of the Company’s
notice. Notwithstanding the foregoing, if the managing underwriter advises the
Company that in its opinion the number of shares requested to be included in
such offering exceeds the number that can be sold in such offering without
having an adverse effect on such offering, including the price at which such
shares can be sold, then the Company shall include in such offering the maximum
number of shares that such underwriter advises can be so sold without having
such effect, allocated pro rata to the shares of Common Stock of the Founder and
the Registrable Shares of the Holders that request inclusion in such offering in
accordance with their respective ownership percentages of the outstanding shares
of Common Stock.

3. Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

(a) At the time the Commission declares the Shelf Registration Statement
effective, each Holder shall be named as a selling security holder in the Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Shares
included in the Shelf Registration Statement in accordance with applicable law,
subject to the terms and conditions hereof. From and after the date the Shelf
Registration Statement is declared effective, any Holder not named as a selling
stockholder in the Shelf Registration Statement at the time of effectiveness may
request that the Company amend or supplement the Shelf Registration Statement to
include such Holder as a selling stockholder, and the Company shall, as promptly
as practicable and in any event upon the later of (x) five (5) Business Days
after such date or (y) five (5) Business Days after the expiration of any
Deferral Period (as defined in Section 3(h)) that is either in effect or put
into effect within five (5) Business Days of such date:

(i) if required by applicable law, prepare and file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related prospectus or a
supplement or amendment to any document incorporated therein by reference or
file with the Commission any other required document so that the Holder is named
as a selling security holder in the Shelf Registration Statement and the related
prospectus in such a manner as to permit such Holder to deliver such prospectus
to purchasers of such Holder’s Registrable Shares included in the Shelf
Registration Statement in accordance with applicable law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, use
its reasonable best efforts to cause such post-effective amendment to be
declared effective under the Securities Act as promptly as is practicable, but
in any event by the date (the “Amendment Effectiveness Deadline Date”) that is

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

sixty (60) days after the date such post-effective amendment is required by this
clause to be filed;

(ii) provide such Holder copies of any documents filed pursuant to
Section 3(a)(i); and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 3(a)(i);

provided, that if the request by such Holder is delivered during a Deferral
Period, the Company shall so inform the Holder making such request and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with this Section 3(a) and Section 3(h) of
this Agreement. Notwithstanding anything contained herein to the contrary, the
Amendment Effectiveness Deadline Date shall be extended by five (5) Business
Days from the expiration of a Deferral Period if such Deferral Period shall be
in effect on the Amendment Effectiveness Deadline Date; and provided, further,
that in no event shall the Company be required to file pursuant to this
Section 3(a) in the case where a post-effective amendment is required, more than
one post-effective amendment to the Shelf Registration Statement in any 120-day
period.

(b) The Company shall notify the Holders of the Registrable Shares included
within the coverage of the Shelf Registration Statement (which notice may, at
the discretion of the Company (or as required pursuant to Section 3(h)), state
that it constitutes a Deferral Notice, in which event the provisions of
Section 3(h) shall apply):

(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose and of any other action, event or failure to act
that would cause the Shelf Registration Statement not to remain effective;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

(v) of the occurrence of any Material Event (as defined in Section 3(h)).

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Any notice delivered in connection with any of the events described in Sections
3(b)(i) through (iv) shall include copies of any written correspondence or other
documents received by the Company from the Commission or any other regulatory
body (including any exchange upon which the Registrable Securities are then
traded) relating thereto.

(c) The Company shall use its reasonable best efforts to obtain the withdrawal
at the earliest possible time of any stop order suspending the effectiveness of
the Shelf Registration Statement and the elimination of any other impediment to
the continued effectiveness of the Shelf Registration Statement.

(d) The Company shall promptly furnish to each Holder of Registrable Shares
included within the coverage of the Shelf Registration Statement, without
charge, if the Holder so requests in writing, at least one (1) conformed copy of
the Shelf Registration Statement and any post-effective amendment thereto,
including financial statements and schedules and all exhibits thereto (including
those, if any, incorporated by reference).

(e) The Company shall promptly deliver to each Holder of Registrable Shares
included within the coverage of the Shelf Registration Statement, without
charge, ten (10) copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment
thereof or supplement thereto and any Free Writing Prospectus used in connection
therewith as such Holder may reasonably request. The Company consents, subject
to the provisions of this Agreement and except during such periods that a
Deferral Notice is outstanding and has not been revoked, to the use of the
prospectus and each amendment or supplement thereto used in connection therewith
by each of the selling Holders in connection with the offering and sale of the
Registrable Shares covered by the prospectus, or any amendment or supplement
thereto, included in the Shelf Registration Statement.

(f) The Company shall use reasonable efforts to register or qualify, or
cooperate with the Holders of the Registrable Shares included in the Shelf
Registration Statement and their respective counsel in connection with the
registration or qualification of, the resale of the Registrable Shares under the
securities or “blue sky” laws of such states of the United States as any Holder
requests in writing and to do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Registrable
Shares covered by the Shelf Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process or to taxation in any
jurisdiction to which it is not then so subject.

(g) The Company shall, at its sole expense, upon notice from any Holder of
Registrable Shares timely prepare and deliver certificates representing the
Registrable Shares to be delivered to a transferee pursuant to the Shelf
Registration Statement, which certificates shall be free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request.

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Upon (i) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 7(d)
or 7(e) of the Securities Act, (ii) the occurrence of any event or the existence
of any fact (a “Material Event”) as a result of which (x) the Shelf Registration
Statement shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading or (y) any prospectus included in the Shelf
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (iii) the occurrence or existence of any pending
corporate development that, in the reasonable judgment of the Company, makes it
necessary to suspend the availability of the Shelf Registration Statement and
the related prospectus for a period of time, or (iv) the Company’s having filed
a document pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
that, in the reasonable judgment of the Company, must be included in the Shelf
Registration Statement pursuant to a post-effective amendment to the Shelf
Registration Statement or supplement to the related prospectus (any such
document, an “Exchange Act Report”):

(A) in the case of clause (ii) above, subject to clause (C) below, as promptly
as practicable, the Company shall prepare and file, if necessary pursuant to
applicable law, a post-effective amendment to the Shelf Registration Statement
or a supplement to the related prospectus or any document incorporated therein
by reference or file any other required document that would be incorporated by
reference into the Shelf Registration Statement and related prospectus so that
(1) the Shelf Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and (2) such
prospectus does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, as thereafter delivered to the purchasers of the Registrable
Shares being sold thereunder, and, in the case of a post-effective amendment to
the Shelf Registration Statement, subject to the next sentence, use reasonable
efforts to cause it to be declared effective as promptly as is practicable;

(B) in the case of clause (iv) above, subject to clause (C) below, as promptly
as practicable, but in no event more than five (5) Business Days, following the
Company’s filing of an Exchange Act Report, the Company shall prepare and file,
if necessary, pursuant to applicable law, a post-effective amendment to the
Shelf Registration Statement or a supplement to the related prospectus
incorporating by reference the Exchange Act Report into the Shelf Registration
Statement or including within such post-effective amendment or supplement the
information contained in the related Exchange Act Report; and

 

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(C) the Company shall give notice to the Holders with respect to the Shelf
Registration Statement, that the availability of the Shelf Registration
Statement is suspended (a “Deferral Notice”) and, upon receipt of any Deferral
Notice, each Holder agrees not to sell any Registrable Shares pursuant to the
Shelf Registration Statement until such Holder’s receipt of copies of the
supplemented or amended prospectus provided for in clause (A) or (B) above, or
until it is advised in writing by the Company that the prospectus may be used,
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such prospectus.

The Company will use its reasonable best efforts to ensure that the use of the
prospectus with respect to the Shelf Registration Statement may be resumed
(w) in the case of clause (i) above, as promptly as is practicable, (x) in the
case of clause (ii) above, as soon as, in the reasonable judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the material interests of the Company, (y) in the case of clause
(iii) above, as soon as, in the reasonable judgment of the Company, such
suspension is no longer necessary; provided, that in no event shall (A) the
aggregate duration of all suspensions arising from events described in clauses
(ii) and (iii) above exceed 60 days in any 12-month period or (B) a suspension
arising from an event described in clause (ii) or clause (iii) above be invoked
more than twice in any 12-month period, and (z) in the case of clause
(iv) above, as soon as practicable following the filing of the Exchange Act
Report, but in no event sooner than the Commission has declared the
post-effective amendment, if applicable, effective. Any such period during which
the availability of the Shelf Registration Statement and any related prospectus
is suspended is referred to as the “Deferral Period.”

(i) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement, which statement shall cover such
12-month period.

(j) If requested in writing in connection with a disposition of Registrable
Shares pursuant to the Shelf Registration Statement, the Company shall make
reasonably available for inspection during normal business hours by a
representative for the Holders of a majority of the number of such Registrable
Shares, any broker-dealers, attorneys and accountants retained by such holders,
and any attorneys or other agents retained by a broker-dealer engaged by such
Holders, all relevant financial and other records and pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
appropriate officers, directors and employees of the Company and its
subsidiaries to make reasonably available for inspection during normal business
hours on reasonable notice all relevant information reasonably requested by such
representative for

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the Holders, or any such broker-dealers, attorneys or accountants in connection
with such disposition, in each case as is customary for similar “due diligence”
examinations; provided, that such persons shall first agree in writing with the
Company that any information that is reasonably and in good faith designated by
the Company in writing as confidential at the time of delivery of such
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of the Shelf Registration Statement or the use of any prospectus or Free Writing
Prospectus referred to in this Agreement) or (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, and provided further that the foregoing
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of all the Holders and the other parties entitled thereto
by one legal counsel (“Holders Counsel”) designated by the Holders of a majority
of the number of Registrable Shares with respect to such Shelf Registration
Statement.

(k) The Company shall (i) permit such Holders Counsel to review and comment upon
(A) the Shelf Registration Statement at least five (5) Business Days prior to
its filing with the Commission and (B) all Free Writing Prospectuses and all
amendments and supplements to the Shelf Registration Statement within a
reasonable number of days, but in any event not less than two (2) Business Days,
prior to their filing with the Commission, and (ii) not file the Shelf
Registration Statement or amendment thereof or supplement thereto or any Free
Writing Prospectus in a form to which such Holders Counsel reasonably objects.
The Company shall furnish to such Holders Counsel, without charge, (x) copies of
any correspondence from the Commission or the staff of the Commission to the
Company or its representatives relating to the Shelf Registration Statement or
any document incorporated by reference therein, (y) promptly after the same is
prepared and filed with the Commission, one copy of the Shelf Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by a
Holder, and all exhibits thereto; and (z) promptly upon the effectiveness of the
Shelf Registration Statement, one copy of the prospectus included in the Shelf
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with such Holders Counsel in performing the Company’s
obligations pursuant to this Section 3.

(l) If reasonably requested by a Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Shares, including,
without limitation, information with respect to the number of Registrable Shares
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Shares to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Shelf Registration Statement if reasonably requested by a
Holder holding any Registrable Shares.

4. Holder’s Obligations. Each Holder agrees promptly upon written request by the
Company to furnish to the Company all information required to be disclosed under
Item 507 of Regulation S-K under the Securities Act and any other material
information regarding such Holder and the distribution of such Registrable
Shares as the Company may from time to time reasonably request.

5. Registration Expenses.

(a) All fees and expenses incident to the Company’s performance of and
compliance with this Agreement will be borne by the Company, regardless of
whether the Shelf Registration Statement is ever filed or becomes effective,
including without limitation:

(i) all registration and filing fees and expenses;

(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;

(iii) all expenses of printing (including, without limitation, printing
certificates and prospectuses), messenger and delivery services and telephone;

(iv) all fees and disbursements of counsel for the Company;

(v) all application and filing fees in connection with listing on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and

(vi) all fees and disbursements of independent certified public accountants of
the Company (including, without limitation, the expenses of any special audit
required by or incident to such performance).

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

(b) In connection with the filing of the Shelf Registration Statement, the
Company will reimburse the Holders of Registrable Shares who are reselling
Registrable Shares pursuant to the “Plan of Distribution” contained in the Shelf
Registration Statement for the reasonable fees and disbursements of not more
than one (1) counsel, which shall be chosen by the Holders of a majority in
number of shares of the Registrable Shares for whose benefit the Shelf
Registration Statement is being prepared, such amount not to exceed $25,000.

 

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Holder of the
Registrable Shares included within the coverage of the Shelf Registration
Statement, the directors, officers, employees, Affiliates and agents of each
such Holder and each person who controls any such Holder within the meaning of
the Securities Act or the Exchange Act (collectively, the “Holder Indemnified
Parties”) from and against any losses, claims, damages or liabilities, joint or
several, or any actions in respect thereof to which each Holder Indemnified
Party may become subject under the Securities Act or the Exchange Act, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or in any amendment thereof,
in each case at the time such became effective under the Securities Act, or in
any Disclosure Package, prospectus or in any amendment thereof or supplement
thereto, or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Disclosure Package or any prospectus, in the light of the
circumstances under which they were made) not misleading, and shall reimburse,
as incurred, the Holder Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of or is based upon any
untrue statement or omission made in the Shelf Registration Statement, the
Disclosure Package, any prospectus or in any amendment thereof or supplement
thereto in reliance upon and in conformity with written information pertaining
to such Holder and furnished to the Company by or on behalf of such Holder
Indemnified Party specifically for inclusion therein; provided further, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Disclosure Package, where (i) such statement or omission had been eliminated
or remedied in any subsequently filed amended prospectus, prospectus supplement
or Free Writing Prospectus (the Disclosure Package, together with such updated
documents, the “Updated Disclosure Package”), the filing of which the applicable
Holder had been notified in accordance with the terms of this Agreement,
(ii) such Updated Disclosure Package was available at the time the Holder sold
Registrable Shares under the Shelf Registration Statement, (iii) such Updated
Disclosure Package was not furnished by the Holder to the person or entity
asserting the loss, liability, claim, damage or liability at or prior to the
time such furnishing is required by the Securities Act and (iv) the Updated
Disclosure Package would have cured the defect giving rise to such loss,
liability, claim, damage or action; and provided further, however, that this
indemnity agreement will be in addition to any liability that the Company may
otherwise have to such Holder Indemnified Party. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
any Holder Indemnified Parties and shall survive the transfer of the Registrable
Shares by any Holder.

 

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Each Holder of the Registrable Shares covered by the Shelf Registration
Statement severally, and not jointly, agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Shelf
Registration Statement, as well as any officers, employees, Affiliates and
agents of the Company, and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act (a “Company Indemnified
Party”) from and against any losses, claims, damages or liabilities or any
actions in respect thereof, to which a Company Indemnified Party may become
subject under the Securities Act or the Exchange Act, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or in any amendment thereof, in each case at the
time such became effective under the Securities Act, or in any Disclosure
Package, prospectus or in any amendment thereof or supplement thereto, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Disclosure Package or any prospectus, in the light of the circumstances
under which they were made) not misleading, but in each case only to the extent
that the untrue statement or omission or alleged untrue statement or omission
was made in reliance upon and in conformity with written information pertaining
to such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Company
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any loss, claim, damage, liability
or action in respect thereof. This indemnity agreement will be in addition to
any liability that such Holder may otherwise have to the Company Indemnified
Parties. Notwithstanding any other provision of this Section 6(b), no Holder
shall be required to indemnify or hold harmless any Company Indemnified Party in
an amount in excess of the amount by which the net proceeds received by such
Holder from the sale of the Registrable Shares pursuant to the Shelf
Registration Statement exceeds the amount of damages that such Holder has
otherwise been required to pay by reason of such untrue statement or omission.

(c) Promptly after receipt by a Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
the indemnifying party has been materially prejudiced by such failure. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense

 

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

thereof the indemnifying party will not be liable to such Indemnified Party
under this Section 6 for any legal or other expenses, other than reasonable
costs of investigation, subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, if such Indemnified
Party shall have been advised by counsel that there are one or more defenses
available to it that are in conflict with those available to the indemnifying
party (in which case the indemnifying party shall not have the right to direct
the defense of such action on behalf of the Indemnified Party), the reasonable
fees and expenses of such Indemnified Party’s counsel shall be borne by the
indemnifying party. In no event shall the indemnifying party be liable for the
fees and expenses of more than one counsel (together with appropriate local
counsel) at any time for any Indemnified Party in connection with any one action
or separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the Indemnified
Party (not to be unreasonably withheld or delayed), effect any settlement of any
pending or threatened action in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Party.

(d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the Indemnified Party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Holder or Holder Indemnified Party, as the case may be,
on the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any action or
claim that is the subject of this subsection (d). The parties agree that it
would not be just and equitable if contributions were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
any other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding any other provision of this
Section 6(d), no Holder shall be required to contribute any amount in excess of
the amount by which the net proceeds received by such Holder from the sale of
the Registrable Shares pursuant to the Shelf Registration Statement exceeds the

 

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) The agreements contained in this Section 6 shall survive the sale of the
Registrable Shares pursuant to the Shelf Registration Statement and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.

7. Information Requirements. The Company covenants that, if at any time before
the end of the applicable Shelf Registration Period, the Company is not subject
to the reporting requirements of the Exchange Act, it will take such further
action as may be required from time to time to enable the Holders to sell
Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)) under the Securities Act. Upon the request of
any Holder of Registrable Shares, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.

8. Miscellaneous.

(a) Recapitalizations, Exchanges, Etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Shares, (ii) any and all securities of the Company into which the Registrable
Shares are converted, exchanged or substituted in any recapitalization or other
capital reorganization by the Company and (iii) any and all equity securities of
the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the shares of
Registrable Shares and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, recapitalizations and the like occurring
after the date hereof. The Company shall cause any successor or assign (whether
by merger, consolidation, sale of assets or otherwise) to assume this Agreement
or enter into a new registration rights agreement with the Holders on terms
substantially the same as this Agreement as a condition of any such transaction.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

(c) Interpretation. Article, Section and Annex references are to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from

 

14

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

time to time, unless otherwise specified. The word “including” shall mean
“including, without limitation.”

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the written consent of the Company
and the Holders of a majority in number of then outstanding Registrable Shares;
provided, however, that, notwithstanding the foregoing, any amendment or
modification of or supplement to this Agreement which would materially and
adversely affect any Investor in a manner that is disproportionate to the other
Investors will be binding upon and enforceable against such Investor only with
its prior written consent. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
the Shelf Registration Statement and that does not directly or indirectly affect
the rights of other Holders may be given by Holders of at least a majority of
the Registrable Shares being sold by such Holders pursuant to the Shelf
Registration Statement; provided, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. Each Holder of Registrable Shares
outstanding at the time of any such amendment, modification, supplement, waiver
or consent or thereafter shall be bound by any such amendment, modification,
supplement, waiver or consent effected pursuant to this Section 8(d), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Shares. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure from the
terms of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given. No failure or
delay on the part of any party in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any right, power or remedy. The remedies
provided for herein are cumulative and are not exclusive of any remedies that
may be available to a party at law or in equity or otherwise. A copy of each
amendment, modification or supplement to this Agreement shall be delivered by
the Company to each Holder. No amendment, modification or supplement to this
Agreement shall be binding on any Holder until such Holder shall have received
written notice of the adoption thereof in accordance with this Section 8(d).

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

(i) if to the Company, at its address as follows:

Puma Biotechnology, Inc.

10940 Wilshire Blvd, Suite 600

 

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Los Angeles, CA 90024

Attn: Alan H. Auerbach

Telephone: (310) 443-4150

Facsimile: (310) 443-4158

With a copy to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626

Attention: Shayne Kennedy, Esq.

Telephone: (714) 755-8181

Facsimile: (714) 755-8290

(ii) if to a Holder, at the most current address shown for such Holder in the
records of the Company;

or to such other address as the Company or such Holder may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto as
hereinafter provided. The rights of the Holders contained in this Agreement
shall be automatically transferred to the transferee of any Registrable Shares,
provided, that (i) such transfer consists of the lesser of (A) at least 100,000
Registrable Shares or (B) 100% of the Registrable Shares purchased by such
Holder pursuant to the Purchase Agreement; (ii) such transferee agrees to become
a party to this Agreement and be fully bound by, and subject to, all of the
terms and conditions of this Agreement as though an original party hereto;
(iii) the Company is, within a reasonable time after such transfer, furnished
with written notice of (a) the name and address of such transferee, and (b) the
securities with respect to which such registration rights are being transferred;
(iv) immediately following such transfer the further disposition of such
securities by the transferee is restricted under the Securities Act or
applicable state securities laws if so required; and (v) such transfer shall
have been conducted in accordance with all applicable federal and state
securities laws. All of the obligations of the Company hereunder shall survive
any such transfer.

Neither this Agreement nor any of the rights or duties of the Company set forth
herein shall be assigned by the Company, in whole or in part, without having
first received the written consent of the Holders of a majority of the then
outstanding Registrable Securities. Notwithstanding the foregoing, upon the
consummation of the Merger and with respect to all times following the
consummation of the Merger, (i) the

 

16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Company shall, and hereby does, irrevocably assign all of its rights, duties and
obligations under this Agreement to IAC and (ii) IAC, by executing this
Agreement as an anticipated successor and assign to the Company, does hereby
irrevocably assume, effective upon the consummation of the Merger, all of the
Company’s rights, duties and obligations under this Agreement, including the
Company’s obligation to register the Registrable Shares (the “IAC Assignment”).
All parties to this Agreement hereby consent to the assignment and assumption
contemplated between the Company and IAC set forth in this paragraph. Further to
and not in derogation of the foregoing, following the consummation of the
Merger, those shares of the common stock, par value $0.0001 per share, of IAC
(“IAC Stock”) (i) issued to the Investors in connection with the Merger and
(ii) which shall underlie the Warrants and be issuable upon exercise of the
Warrants, shall constitute Registrable Shares for all purposes hereunder. For
the avoidance of doubt and by way of example, the Company, the Investors and IAC
acknowledge and agree that, as a result of the IAC Assignment, (y) the
obligation to file and keep effective the Shelf Registration Statement shall be
assumed and undertaken by IAC, and (z) the covenants regarding registration
rights and indemnification of the Investors set forth herein shall be binding on
IAC.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

(j) Submission to Jurisdiction. The parties to this Agreement (i) irrevocably
submit to the exclusive jurisdiction of any state or federal courts located in
New York County, New York in connection with any disputes arising out of or
relating to this Agreement and (ii) waive any claim of improper venue or any
claim that those courts are an inconvenient forum. The parties to this Agreement
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 8(e) or in such other manner as
may be permitted by applicable laws, shall be valid and sufficient service
thereof.

(k) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by virtue of any applicable law, or due
to any public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an

 

17

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

acceptable manner so that the transactions contemplated hereby are fulfilled to
the extent possible.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein, superseding all prior agreements and
understandings among the parties with respect to such subject matter.

(m) Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

(n) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Shelf Registration Period, except that the
obligations arising under Sections 5, 6 and 8 shall remain in effect in
accordance with their terms.

(o) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified number of Registrable Shares is required hereunder, shares of
Common Stock held by the Company or its subsidiaries shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(p) Independent Nature of Obligations. The obligations of each Investor under
this Agreement are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under this Agreement. The failure or
waiver of performance under this Agreement by any Investor shall not excuse
performance by any other Investor. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

(q) Definitions. The following terms shall have the following meanings:

“Affiliate” means, with respect to any specified person, an “affiliate,” as
defined in Rule 144(a)(1) of the Securities Act, of such person.

“Agreement” shall have the meaning set forth in the recitals hereto.

“Amendment Effectiveness Deadline Date” shall have the meaning set forth in
Section 3(a)(i).

“Blackout Period” shall have the meaning set forth in Section 1(d).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or authorized to close.

 

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Commission” shall have the meaning set forth in Section 1(a).

“Common Stock” shall have the meaning set forth in the recitals hereto.

“Company” shall have the meaning set forth in the recitals hereto.

“Company Indemnified Party” shall have the meaning set forth in Section 6(b).

“Deferral Notice” shall have the meaning set forth in Section 3(h)(C).

“Deferral Period” shall have the meaning set forth in Section 3(h).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).

“Effectiveness Deadline” shall mean the date that is 180 days after the date of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Act Report” shall have the meaning set forth in Section 3(h).

“Filing Deadline” shall mean the date that is 60 days after the date of this
Agreement; provided, however, that such date shall be automatically extended by
30 days if [* * *].

“Founder” means Alan H. Auerbach.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Holder” means a holder of record of Registrable Shares.

“Holder Indemnified Party” shall have the meaning set forth in Section 6(a).

“Holders Counsel” shall have the meaning set forth in Section 3(j).

“IAC” shall have the meaning set forth in the recitals hereto.

“IAC Assignment” shall have the meaning set forth in Section 8(f).

“IAC Stock” shall have the meaning set forth in Section 8(f).

 

19

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Investor” shall have the meaning set forth in the recitals hereto.

“Material Event” shall have the meaning set forth in Section 3(h).

“Merger” means that transaction contemplated by the Agreement and Plan of Merger
with IAC, and IAC Merger Corporation, a Delaware corporation and wholly-owned
subsidiary of IAC (“Merger Sub”), pursuant to which Merger Sub will merger with
and into the Company, with the Company remaining as the surviving corporation.

“Permissible Deferral Period” shall have the meaning set forth in Section 1(d).

“Person” means any individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

“Registrable Shares” means (A) each share of Common Stock acquired by the
Holders pursuant to the Purchase Agreement , (B) each Warrant Share, and (C) any
stock of the Company issued as a dividend, or other distribution with respect to
or in exchange for, the Common Stock referred to in clause (A) or (B) above;
until the date on which all of the Registrable Shares then owned by such Holder
have been effectively registered under the Securities Act and disposed of in
accordance with such registration statement or have been disposed of pursuant to
Rule 144 under the Securities Act.

“Rule 415 Limitation” shall have the meaning set forth in Section 1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shelf Registration” shall have the meaning set forth in Section 1(a).

“Shelf Registration Period” shall have the meaning set forth in Section 1(b).

“Shelf Registration Statement” shall have the meaning set forth in Section 1(a).

“Subsequent Financing” means [* * *].

“Subsequent Shelf Limitation” shall have the meaning set forth in Section 1(a).

“Updated Disclosure Package” shall have the meaning set forth in Section 6(a).

“Warrant” shall have the meaning set forth in the recitals hereto.

 

20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Warrant Shares” means the shares of Common Stock (or, following the
consummation of the Merger, the shares of IAC Stock) issued, or issuable, upon
exercise of the Warrants as of the date of Shelf Registration Statement is
declared effective.

[The remainder of this page is intentionally left blank.]

 

21

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE CORPORATION: PUMA BIOTECHNOLOGY, INC. By:   /s/ Alan H. Auerbach Name:  
Alan H. Auerbach Title:   President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

As an anticipated successor and assign to the Corporation under Section 8
hereof: INNOVATIVE ACQUISITIONS CORP. By:   /s/ Robert Johnson Name:   Robert
Johnson Title:   President

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

ADAGE CAPITAL PARTNERS, L.P.

By:   /s/ Phillip T. Gross   Authorized Signatory   Phillip T. Gross   Name
Printed   Managing Director   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

BBT FUND, L.P.

 

    By:  BBT Genpar, L.P., general partner

 

        By:  BBT-FW, Inc., general partner

            By:   /s/ William O. Reimann   William O. Reimann   Vice President

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

By:   /s/ Ranesh Ramanathan   Authorized Signatory   Ranesh Ramanathan   Name
Printed  

General Counsel

  Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FIDELITY CONTRAFUND: FIDELITY ADVISOR NEW INSIGHTS FUND

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FIDELITY SELECT PORTFOLIOS: HEALTH CARE PORTFOLIO

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FIDELITY SELECT PORTFOLIOS: BIOTECHNOLOGY PORTFOLIO

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FIDELITY ADVISOR SERIES VII: FIDELITY ADVISOR BIOTECHNOLOGY FUND

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FIDELITY SELECT PORTFOLIOS: PHARMACEUTICALS PORTFOLIO

By:   /s/ Jeffrey Christian   Authorized Signatory   Jeffrey Christian   Name
Printed   Deputy Treasurer   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FORESITE CAPITAL II-A, LLC

 

    By: Foresite Capital II-A Management, LLC,

    its Managing Member

        By:   /s/ James B. Tananbaum   James B. Tananbaum   Managing Member

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

H&Q HEALTHCARE INVESTORS *

By:   /s/ Laura Woodward   Authorized Signatory   Laura Woodward   Name Printed
  Treasurer   Title

 

* The name H&Q Healthcare Investors is the designation of the Trustees for the
time being under an Amended & Restated Declaration of Trust dated April 12,
1987, as amended, and all persons dealing with H&Q Healthcare Investors must
look solely to the trust property for the enforcement of any claim against H&Q
Healthcare Investors, as neither the Trustees, officers nor shareholders assume
any personal liability for the obligations entered into on behalf of H& Q
Healthcare Investors.

 

INVESTOR:

 

H&Q LIFE SCIENCES INVESTORS *

By:   /s/ Laura Woodward   Authorized Signatory   Laura Woodward   Name Printed
  Treasurer   Title

 

* The name H&Q Life Sciences Investors is the designation of the Trustees for
the time being under an Amended & Restated Declaration of Trust dated
February 20, 1992, as amended, and all persons dealing with H&Q Life Sciences
Investors must look solely to the trust property for the enforcement of any
claim against H&Q Life Sciences Investors, as neither the Trustees, officers nor
shareholders assume any personal liability for the obligations entered into on
behalf of H&Q Life Sciences Investors.

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

JANUS GLOBAL LIFE SCIENCES FUND, A SERIES OF JANUS INVESTMENT FUND

By:   /s/ Andrew Acker   Andrew Acker   Executive Vice President

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

PRUDENTIAL SECTOR FUNDS, INC. –

PRUDENTIAL HEALTH SCIENCES FUND D/B/A PRUDENTIAL JENNISON HEALTH SCIENCES FUND
(THE “FUND”)

    By:  

Jennison Associates LLC (“Jennison”),

as sub-advisor to the Fund

  By:   /s/ David Chan     David Chan    

Managing Director of Jennison and

Portfolio Manager to the Fund

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

LEERINK SWANN CO-INVESTMENT FUND LLC

By:   /s/ Donald Notman   Authorized Signatory   Donald Notman   Name Printed  
Managing Director   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

ORBIMED PRIVATE INVESTMENTS IV, LP

 

    By:    OrbiMed Capital GP IV LLC,

              its general partner

 

    By:    OrbiMed Advisors LLC,

              its managing member

        By:   /s/ Carl L. Gordon   Carl L. Gordon   Member

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

FOURTH AVENUE CAPITAL PARTNERS LP

 

By: Its general partner, Fourth Avenue Capital Partners GP LLC

By:   /s/ Dan Gold   Authorized Signatory   Dan Gold   Name Printed   Managing
Member   Title By:   /s/ Tracy Fu   Authorized Signatory   Tracy Fu   Name
Printed   Managing Member   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

BRYAN WHITE By:   /s/ Bryan K. White   Bryan K. White   Name Printed

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTORS:

 

T. ROWE PRICE ASSOCIATES, INC.

Investment Adviser, for an on behalf of the advisory clients listed below
(Investors):

    T. Rowe Price Health Sciences Fund, Inc.

    T. Rowe Price Health Sciences Portfolio

    TD Mutual Funds – TD Health Sciences Fund

    Valic Company I – Health Sciences Fund

    John Hancock Variable Insurance Trust – Health         Sciences Trust

    John Hancock Funds II – Health Sciences Fund

By:   /s/ Kris H. Jenner   Authorized Signatory   Kris H. Jenner   Name Printed
  Vice President   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

SALTHILL PARTNERS, L.P.

By:   /s/ Steven M. Hoffman   Authorized Signatory   Steven M. Hoffman   Name
Printed   Vice President & Counsel   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

SALTHILL INVESTORS (BERMUDA), L.P.

By:   /s/ Steven M. Hoffman   Authorized Signatory   Steven M. Hoffman   Name
Printed   Vice President & Counsel   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:

 

HAWKES BAY MASTER INVESTORS (CAYMAN) LP

By:   /s/ Steven M. Hoffman   Authorized Signatory   Steven M. Hoffman   Name
Printed   Vice President & Counsel   Title

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INVESTOR:   /s/ Frank Zavrl   Frank Zavrl

 

[Signature Page to Registration Rights Agreement]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

of common stock in other circumstances, in which case the transferees, pledgees
or other successors in interest will be the selling beneficial owners for
purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of the
second anniversary of the date the registration statement is declared effective
by the SEC and such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or Rule 144 of the Securities Act.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.